13-4813
         Jonatan v. Lynch
                                                                                        BIA
                                                                                  Elstein, IJ
                                                                               A094 824 682
                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 15th day of July, two thousand fifteen.
 5
 6       PRESENT:
 7                ROBERT A. KATZMANN,
 8                     Chief Judge,
 9                JOHN M. WALKER, JR.,
10                DENNY CHIN,
11                     Circuit Judges.
12       _____________________________________
13
14       ANDREAS JONATAN, AKA IRHAN
15       YONATA,
16                Petitioner,
17
18                          v.                                  13-4813
19                                                              NAC
20       LORETTA E. LYNCH, JR., UNITED
21       STATES ATTORNEY GENERAL,
22                Respondent.1
23
24       _____________________________________

                      1
                   Pursuant to Federal Rule of Appellate Procedure
             43(c)(2), Attorney General Loretta E. Lynch is
             automatically substituted for former Attorney General
             Eric H. Holder, Jr.
 1   FOR PETITIONER:           Scott Eric Bratton, Cleveland, Ohio.
 2
 3   FOR RESPONDENT:           Joyce R. Branda, Acting Assistant
 4                             Attorney General; Julie M. Iversen,
 5                             Senior Litigation Counsel; Jeffrey
 6                             R. Meyer, Attorney, Office of
 7                             Immigration Litigation, United
 8                             States Department of Justice,
 9                             Washington D.C.

10       UPON DUE CONSIDERATION of this petition for review of a

11   Board of Immigration Appeals (“BIA”) decision, it is hereby

12   ORDERED, ADJUDGED, AND DECREED that the petition for review

13   is DENIED.

14       Andreas Jonatan, a native and citizen of Indonesia,

15   seeks review of a November 26, 2013, decision of the BIA,

16   affirming the December 14, 2011, decision of an Immigration

17   Judge (“IJ”), denying his application for asylum,

18   withholding of removal, and relief pursuant to the

19   Convention Against Torture (“CAT”).     In re Andreas Jonatan,

20   No. A094 824 682 (B.I.A. Nov. 26, 2013), aff’g No. A094 824

21   682 (Immig. Ct. N.Y. City Dec. 14, 2011).     We assume the

22   parties’ familiarity with the underlying facts and

23   procedural history in this case.

24       We have reviewed the IJ’s decision as modified by the

25   BIA decision.     See Xue Hong Yang v. U.S. Dep’t of Justice,

26   426 F.3d 520, 522 (2d Cir. 2005).     The applicable standards


                                     2
 1   of review are well established.    8 U.S.C. § 1252(b)(4)(B);

 2   Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

 3   I.   Asylum

 4        “[A]n asylum application is frivolous if any of its

 5   material elements is deliberately fabricated.    Such finding

 6   shall only be made if the [IJ or BIA] is satisfied that the

 7   applicant, during the course of the proceedings, has had

 8   sufficient opportunity to account for any discrepancies or

 9   implausible aspects of the claim.”    8 C.F.R. § 1208.20.

10   Here, the IJ reasonably found that Jonatan filed a frivolous

11   asylum application.

12        In finding Jonatan’s asylum application frivolous, the

13   IJ met all of the required procedural safeguards.    See Biao

14   Yang v. Gonzales, 496 F.3d 268, 275 (2d Cir. 2007) (per

15   curiam).   Indeed, Jonatan was given written warning of the

16   consequences of filing a frivolous asylum application, which

17   constituted adequate notice.   See Gade Niang v. Holder, 762

18   F.3d 251, 254 (2d Cir. 2014) (per curiam).    Furthermore, the

19   IJ made a specific finding that Jonatan knowingly filed a

20   frivolous application reasonably relying on Jonatan’s

21   admission that his original asylum application was submitted

22   under a false identity and contained fabricated events and


                                    3
 1   documentation.   Finally, the IJ gave him an opportunity to

 2   account for the discrepancies, which Jonatan admitted were

 3   due to the fact that he lied on his original asylum

 4   application.

 5   II. Withholding of Removal and CAT Relief

 6       For asylum applications governed by the REAL ID Act,

 7   such as Jonatan’s, the agency may base a credibility finding

 8   on inconsistencies in an asylum applicant’s statements

 9   “without regard to whether” they go “to the heart of the

10   applicant’s claim.”    8 U.S.C. § 1158(b)(1)(B)(iii).   “We

11   defer . . . to an IJ’s credibility determination unless,

12   from the totality of the circumstances, it is plain that no

13   reasonable fact-finder could make such an adverse

14   credibility ruling.”    Xiu Xia Lin v. Mukasey, 534 F.3d 162,

15   167 (2d Cir. 2008) (per curiam).    Here, the adverse

16   credibility determination is supported by substantial

17   evidence.

18       First, the agency reasonably determined that the

19   numerous deliberate falsifications in Jonatan’s original

20   asylum application called into question the believability of

21   his amended application. “We have ‘frequently . . . held

22   [that] an IJ’s application of the maxim falsus in uno,



                                    4
 1   falsus in omnibus [false in one thing, false in everything]

 2   may at times be appropriate.’”      Siewe v. Gonzales, 480 F.3d

 3   160, 170 (2d Cir. 2007) (alterations in original) (quoting

 4   Lin Zhong v. U.S. Dep't of Justice, 461 F.3d 101, 123 (2d

 5   Cir. 2006)).

 6       The agency also reasonably determined that

 7   inconsistencies in Jonatan’s evidence regarding the number

 8   of times he was attacked in June 1990, whether he was

 9   verbally threatened during a robbery, and whether a bomb

10   exploded near his church reflected negatively on his

11   credibility.   The agency was not required to credit his

12   explanations for these inconsistencies.      See Majidi v.

13   Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).

14       The agency also found that Jonatan failed to adequately

15   corroborate his claim.     An applicant’s failure to

16   corroborate testimony may bear on credibility, either

17   because the absence of particular corroborating evidence is

18   viewed as suspicious, or because the absence of

19   corroboration in general makes an applicant unable to

20   rehabilitate testimony that has already been called into

21   question.   See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d

22   Cir. 2007) (per curiam).     Jonatan does not challenge that



                                     5
 1   finding.    See Yueqing Zhang v. Gonzales, 426 F.3d 540, 541

 2   n.1 (2d Cir. 2005).

 3       Given the frivolousness, inconsistency, and

 4   corroboration findings, substantial evidence supports the

 5   agency’s adverse credibility determination.    See Xiu Xia

 6   Lin, 534 F.3d at 167.    Although that determination was

 7   dispositive of withholding of removal and CAT relief, see

 8   Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006), we

 9   nevertheless review and find reasonable the agency’s

10   alternative finding that Jonatan failed to satisfy his

11   burden of proof for CAT relief.    See Santoso v. Holder, 580

12   F.3d 110, 112 (2d Cir. 2009) (per curiam); see also Jian

13   Xing Huang v. INS, 421 F.3d 125, 129 (2d Cir. 2005).

14       For the foregoing reasons, the petition for review is

15   DENIED.    As we have completed our review, any stay of

16   removal that the Court previously granted in this petition

17   is VACATED, and any pending motion for a stay of removal in

18   this petition is DISMISSED as moot.    Any pending request for

19   oral argument in this petition is DENIED in accordance with

20   Federal Rule of Appellate Procedure 34(a)(2), and Second

21   Circuit Local Rule 34.1(b).

22                                 FOR THE COURT:
23                                 Catherine O’Hagan Wolfe, Clerk
24
25




                                    6